UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 21, 2013 State Investors Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 001-35221 27-5301129 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1041 Veterans Boulevard, Metairie, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 832-9400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders (a)An Annual Meeting of Shareholders (the “Annual Meeting”) of State Investors Bancorp, Inc. (“State Investors Bancorp”) was held on May 21, 2013. (b)There were 2,524,506 shares of common stock of State Investors Bancorp eligible to be voted at the Annual Meeting and2,395,036 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the votes for each proposal were as follows: 1.Election of directors for a three year term expiring in 2016: NAME FOR WITHHELD BROKER NON- VOTES Mahlon L. Oustalet Anthony S. Sciortino Dalton L. Woolverton 2. Non-binding resolution to approve the compensation of our named executive officers: FOR AGAINST ABSTAIN BROKER NON- VOTES 3. Advisory vote on the frequency of the non-binding resolution to approve the compensation of our named executive officers: THREE YEARS TWO YEARS ONE YEAR ABSTAIN BROKER NON- VOTES 4. To ratify the appointment of Hannis T. Bourgeois, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2013. FOR AGAINST ABSTAIN Each of the nominees was elected as director, the proposal to adopt a non-binding resolution to approve the compensation of our named executive officers was adopted, three years received the greatest number of votes cast on the advisory vote on the frequency of the non-binding resolution to approve the compensation of our named executive officers and the proposal to appoint State Investors Bancorp’s independent registered public accounting firm was adopted by the shareholders of State Investors Bancorp at the Annual Meeting. (c)Not applicable (d)At the Annual Meeting, the Company’s shareholders recommended, on an advisory basis, that the Company’s future advisory votes on executive compensation should be held every three years. Consistent with the shareholder recommendation, the board of directors of the Company determined that it will hold an advisory vote on executive compensation every three years. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STATE INVESTORS BANCORP, INC. Date:May 23, 2013 By: /s/Anthony S. Sciortino Anthony S. Sciortino President and Chief Executive Officer 3
